

115 HR 1802 IH: Caregivers Access and Responsible Expansion for All Veterans Act
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1802IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Ms. Esty (for herself, Mr. Costello of Pennsylvania, Mr. Langevin, Mr. Murphy of Pennsylvania, Mr. Ryan of Ohio, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo expand eligibility for the program of comprehensive assistance for family caregivers of the
			 Department of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Caregivers Access and Responsible Expansion for All Veterans Act or the CARE for All Veterans Act. 2.Expansion of eligibility for participation in family caregiver program of Department of Veterans Affairs (a)Expansion of eligibilitySubsection (a)(2)(B) of section 1720G of title 38, United States Code, is amended by inserting before the semicolon the following: , or, in accordance with paragraph (11), has such an injury or illness that was so incurred or aggravated before such date.
 (b)Clarification of eligibility for illnessSuch subsection is further amended by inserting or illness after serious injury. (c)Expansion of needed services in eligibility criteriaSubsection (a)(2)(C) of such section is amended—
 (1)in clause (ii), by striking ; or and inserting a semicolon; (2)by redesignating clause (iii) as clause (iv); and
 (3)by inserting after clause (ii) the following new clause (iii):  (iii)a need for regular or extensive instruction or supervision in completing two or more instrumental activities of daily living; or.
 (d)Eligibility for assistanceSubsection (a) of such section is amended by adding at the end the following new paragraph:  (11)Notwithstanding any other provision of this subsection, a family caregiver of an eligible veteran who is eligible under paragraph (2) solely because of a serious injury or illness (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service before September 11, 2001, is eligible for assistance under this subsection as follows:
 (A)Not earlier than October 1, 2019, if the family caregiver would merit a monthly personal caregiver stipend under paragraph (3)(A)(ii)(V) in an amount that is in the highest tier specified in the schedule established by the Secretary under paragraph (3)(C)(i).
 (B)Not earlier than October 1, 2021, if the family caregiver would merit such a stipend in an amount that is in the middle tier specified in such schedule.
 (C)Not earlier than October 1, 2023, if the family caregiver would merit such a stipend in an amount that is in the lowest tier specified in such schedule..
			